UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
KEVIN JOSEPH CARR,

                        Plaintiff,                   3:17-cv-954
                                                      (GLS/DEP)
                 v.

CITY OF NORWICH et al.,

                        Defendants.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:

Office of Ronald R. Benjamin             RONALD R. BENJAMIN, ESQ.
P.O. Box 607
126 Riverside Drive
Binghamton, NY 13902-0607

FOR DEFENDANTS:

Johnson & Laws, LLC                      GREGG T. JOHNSON, ESQ.
648 Plank Road, Suite 204                APRIL J. LAWS, ESQ.
Clifton Park, NY 12020                   COREY A. RUGGIERO, ESQ.
                                         LORAINE CLARE JELINKE, ESQ.

Gary L. Sharpe
Senior District Judge


                                     ORDER

     The above-captioned matter comes to this court following a Order,

Report, and Recommendation by Magistrate Judge David E. Peebles duly

filed on March 1, 2019. (Dkt. No. 58.) Following fourteen days from the
service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the

Report and Recommendation for clear error, it is hereby

      ORDERED that the Order, Report, and Recommendation (Dkt. No.

58) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt. No.

46) is GRANTED IN PART and DENIED IN PART as follows:

             GRANTED with respect to plaintiff’s remaining claim against

defendant City of Norwich; and;

             DENIED in all other respects; and it is further

      ORDERED that plaintiff’s remaining claim against the City of Norwich

is DISMISSED; and it is further

      ORDERED that the clerk terminate the City of Norwich as a party to

this action; and it is further

      ORDERED that this case is deemed trial ready and a trial order will

be issued in due course; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules.
                                       2
IT IS SO ORDERED.

March 25, 2019
Albany, New York




                    3
